THE COUKT
was of opinion, that upon the ground of an expedition carried on from. *1275the United States, with intent to commit hostilities against a power at peace with the United States, enough appeared to the court to justify the remanding of the prisoners. That it is unimportant, whether the association to join the revolutionists originated in the United States or beyond seas. The expedition or enterprise was still carried on from the United States, and it was immaterial whether a company of armed men, proceeding from this with such intentions, took the whole vessel to themselves, or merely departed hence as passengers. If a regiment of foreign soldiers, armed and equipped, should land in the United States and hire a vessel to transport them to South America, with intent to make war upon the Spanish king or his subjects, could it be contended, that this was not an expedition fitted out from the United States, within the clear expressions and meaning of the third section of the act of 1794? If such a case would come within the provisions of that law, it would seem.difficult to distinguish it from the present. Prisoners remanded.